Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on Feb. 14, 2022.  These drawings are have been entered and made of record.
Allowable Subject Matter
Claims 3, 4, 5, 6, 10, 11 & 12 have been allowed. There is no motivation nor rationale for why one of ordinary skill in the art would use these colony basket support to vertically elevate and lower in receiving a colony basket for placement thereon, a conveyor, and actuating retention arm to extend a retention bar to extend and retract in order to draw a basket from/to a colony basket stack from one rack to another and/or from one rack to a transport system. The cited prior discloses extension arm but fails to show the combination of a retention bar having an engagement member for moving a colony basket between locations. Thus one of ordinary skill in the art would not reasonably combine these limitations to render the claimed invention obvious. The nonobviousness of the claimed invention is thus in the combination of limitations rather than in any specific limitation.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY W ADAMS/Primary Examiner, Art Unit 3652